Citation Nr: 0826135	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the feet, claimed as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978, with subsequent National Guard service in 1978 and 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection 
for degenerative joint disease, both feet, as secondary to 
pes planus.

In April 2006, the veteran testified before a Board member at 
a hearing held at the RO.  The case was previously before the 
Board in March 2007 and was remanded for further development.  
The appeal is again REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


REMAND

The veteran was notified in July 2008 that the Veterans Law 
Judge who conducted the April 2006 hearing was no longer 
employed by the Board.  The law requires that the Veterans 
Law Judge who conducts a hearing on an appeal must 
participate in any final decision made on that appeal.  38 
U.S.C.A. § 7107(c).  The July 2008 letter sought 
clarification as to whether the veteran wanted to attend 
another hearing with the Veterans Law Judge who would decide 
his claim.

In July 2008, the veteran replied that he wanted to appear at 
a hearing before a Veterans Law Judge of the Board at the RO.  
Accordingly, the Board finds that this matter must be 
remanded to the RO to schedule the veteran for a Travel Board 
hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.704, 20.707.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge, at the RO.  
Notify the appellant and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

